DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered. 

Response to Amendment
3. 	This communication is in response to the amendment filed on 09/30/2022. The Examiner has acknowledged the amended Claims 18, 30, 32 and 34. No claims have been cancelled or added. Claims 1-36 are pending and Claims 1-36 are rejected.

Response to Arguments
4.	Applicant's Arguments (Remarks) filed 08/25/2022 have been fully considered but they are not persuasive. 

5.	Claim Interpretation Under 35 U.S.C. § 112(f) has been maintained.
Applicant argues that [REMARKS pages 8-9]  “the terms have corresponding structures to perform the functions because the terms are included or implemented by the CDN having the specific structures shown in Figures 2, 3, and 7”, “Examiner alleges that the terms, "MDF", "CDN provisioner", and "VDF" in claims 18, 30, 31, 32, and 34 are generic placeholders” and “The network node of claim 16, wherein obtaining the manifest comprises obtaining a manifest from a Manifest Delivery Function, MDF, that generates the manifest in response to receiving, from the user, the request for the streaming content. content, wherein the MDF is comprised in the CDN.” For at least the reasons discussed above, the claims, as amended, do not invoke the interpretation under 35 U.S.C. § l12(f).
The examiner respectfully disagrees. As also responded to in Advisory Action mailed on 09/23/2022, the recited Manifest Delivery Function (MDF), CDN provisioner and VDF are interpreted under 35 U.S.C. § l 12(f) and are non-structural terms. Even though, the applicant argues that these are comprised within a content delivery network, each individual component (i.e. Manifest Delivery Function (MDF), CDN provisioner and VDF) should have a corresponding structure to perform functions (i.e. they currently do not recite any structure in the claims). It should be also noted that the generic place holders (i.e. Manifest Delivery Function (MDF), CDN provisioner and VDF) used in limitations are coupled with functional language but are not preceded by any structural modifiers. Therefore, the claim interpretation has been maintained (See MPEP § 2181, Subsection I).

6. 	The rejection under 35 U.S.C. § 103 has been maintained. Applicant’s arguments have been  fully considered, but they are not persuasive.
Applicant argues that [REMARKS page 10] “Applicant respectfully submits that this paragraph of Shah does not teach the claimed element because this paragraph of Shah merely discloses that the client (the user) obtains the modified manifest file from the media optimizer. In contrast, Applicant's claim 1 recites a method performed by a network node, which is different from the client (the user). That is, Applicant's claim 1 recites that the network node, not the client (the user), obtains a manifest.”
Examiner respectfully disagrees. As also responded to in Advisory Action mailed on 09/23/2022, Shah discloses obtaining manifest file which is being generated in response to a user request for content, for example, Shah discloses generating and transmitting a modified manifest file based on an original manifest file corresponding to an associated media asset from a content provider in response to a media content request from a client for the associated media asset…, adaptively modify the original manifest file to generate the modified manifest file…., transmit the modified manifest file to the client for selection by the client (i.e. obtaining a manifest which is generated response to client request…) (Shah: ¶ [0008])). Further it should be noted that, the system includes a media optimizer that adaptively generates and transmits a modified manifest file based on an original manifest file corresponding to an associated media asset from a content provider in response to a media content request from a client for the associated media asset (Shah: [Abstract], also see ¶ [0013]), and the media optimizer is part of the network. Therefore, applicant’s arguments are not persuasive.
Applicant further argues  [REMARKS page 11] “However, Zaw is entirely silent as to whether bitrates are ever used in the firewall attack signature disclosed in Zaw. Moreover, Shah fails to teach that Shah's bitrate policies are ever used for or related to security purposes.” and “the Examiner alleges that Shah's bitrate policies "would be vital as a security measure for Zaw[.] " However, the Examiner's statement is merely a conclusory statement because the Examiner failed to provide any support for this argument in Zaw or Shaw or in the knowledge of one of ordinary skill in the art at the time of Applicant's invention. Rather, the Examiner's statement seems to be impermissible hindsight reasoning.”
Examiner respectfully disagrees. Applicant arguments are moot in view of the new ground 
of rejection and/or not persuasive. As also responded to in the final office action mailed on 
06/30/2022, claim limitation recites determining a first security policy associated with at least one of  
(a) the user and  
(b) the requested streaming content in accordance with the manifest (and therefore only either (a) or (b) needs to be disclosed by the references). 
It is noted that Zaw discloses determining security policy associated with the user (i.e. part (a)), for example, Zaw discloses when a user submits a request for a piece of content or service of a particular CDN customer, the self-configuring PoP firewall receiving that request…, and customer firewall configuration specifies a specific set of protections desired by the CDN customer…, retrieves the particular CDN customer's firewall configuration and screens the request according to the signatures enabled within the particular CDN customer's firewall configuration…, different CDN customers can specify and receive different firewall protections from the CDN (Zaw: ¶ [0042]). Therefore, a PHOSITA would have understood that Zaw discloses “determining a first security policy associated with the user.”
Applicant arguments with respect to independent Claim 16 are based on applicant’s arguments with respect to Claim 1 and rejected using the same rationales. 
In addition, applicant arguments with respect to dependent claims are based on their respective dependence from independent claims 1 and 16 and rejected using their dependency.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: [ MDF that generates…, CDN provisioner for obtaining…, MDF for receiving…, VDF for providing…, ] in claims [ 18, 30, 31, 32 and 34 ].
Note: Elements are interpreted as software modules being executed by a processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 1-6, 11-21 and 26-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zaw ( US 2017/0034199 A1, hereinafter Zaw) [As disclosed in IDS] in view of Shah et al. (US 2015/0201042 A1, hereinafter Shah) [As disclosed in IDS]. 

Regarding Claim 1,
Zaw discloses a method for automatic provisioning of security policies for content streaming control by a network node comprising circuitry and within a Content Delivery Network, CDN (Zaw: ¶ [0039] self-configuring firewall is adapted for distributed platforms with the self-configuring firewall protecting multiple content providers or service providers from attack…, implementing the self-configuring firewall as part of a distributed firewall service, such as a web application firewall (WAF) offered by a content delivery network (CDN), ¶ [0049], ¶ [0007] methods and systems for automated detection and mitigation of security weaknesses), that supports at least one streaming media protocol (Zaw: ¶ [0044] video content served using a particular version of Adobe®'s Flash Media software …,video content that is served using a particular version of Microsoft®'s Smooth Streaming software), the method comprising: 
obtaining a manifest, the manifest being generated in response to a request by a user for streaming content from the CDN (Zaw: ¶ [0042] when a user submits a request for a piece of content or
service of a particular CDN customer, the self-configuring PoP firewall receiving that request, ¶ [0040] delivery of customer content and services…, distributing requested content and services from the PoP that is closest to a requesting end user); 
determining a first security policy associated with at least one of (a) the user (Zaw: ¶ [0042] customer firewall configuration specifies a specific set of protections desired by the CDN customer…, retrieves the particular CDN customer's firewall configuration and screens the request according to the signatures enabled within the particular CDN customer's firewall configuration…, different CDN customers can specify and receive different firewall protections from the CDN) and (b) the requested streaming content in accordance with the manifest;
updating a set of firewall rules for implementing security policies in accordance with the determined first security policy (Zaw: ¶ [0045] self-configuring firewall automatically enables
and disables different firewall rules and policies for different customers depending on the software used in distributing the customers' content and services to end users, ¶ [0042] enabling and disabling different sets of attack signatures on the self-configuring firewall when content or services of the particular customer are implicated, ¶ [0019] attack signatures define regular expressions, formatting, identifiers, structures, rules, policies…); and 
applying the updated set of firewall rules to validate requests from the user for streaming content (Zaw: ¶ [0042] retrieves the particular CDN customer's firewall configuration and screens the request according to the signatures enabled within the particular CDN customer's firewall configuration, ¶ [0045] the self-configuring firewall may add to or create a new customer firewall configuration, ¶ [0044] video content served).
However, it is noted that Zaw does not explicitly disclose obtaining a manifest, the manifest being generated in response to a request by a user for a streaming content from the CDN.
However, Shah from the same field of endeavor as the claimed invention discloses system includes a media optimizer that adaptively generates and transmits a modified manifest file based on an original manifest file corresponding to an associated media asset from a content provider in response to a media content request from a client for the associated media asset (Shah: [Abstract]), generates and transmits a modified manifest file based on an original manifest file corresponding to an associated media asset from a content provider in response to a media content request from
a client for the associated media asset…, applies bitrate policies based on the extracted parameters to adaptively modify the original manifest file to generate the modified manifest file…., transmit the modified manifest file to the client for selection by the client of a bitrate associated with delivery of the associated media asset (i.e. obtaining a manifest…) (Shah: ¶ [0008], also see ¶ [0009]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bitrates of Shah in the teachings of Zaw. A person having ordinary skill in the art would have been motivated to do so to apply bitrate policies based on the extracted parameters to adaptively modify the original manifest file 20 (e.g., generate at least one additional bitrate)…, and at least one additional bitrate can provide a potentially more optimized bitrate for the delivery of the media asset 12 to the client 16 (Shah: ¶ [0020]).



Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. Zaw further discloses wherein updating the set of firewall rules for implementing security policies in accordance with the determined first security policy comprises storing the updated set of firewall rules within the network node (Zaw: ¶ [0045] self-configuring firewall automatically enables and disables different firewall rules and policies for different customers depending on the software used…, When automatically enabling and disabling the attack signatures, the self-configuring firewall may add to or create a new customer firewall configuration, ¶ [0017] As new software vulnerability is discovered, the vulnerability along with the affected software and software version are entered to the database…, database is centrally managed so that the self-configuring firewall can obtain an updated local copy of the database on a periodic basis (e.g., daily or hourly)).
It is also noted, Shah further discloses system includes a media optimizer that adaptively generates and transmits a modified manifest file based on an original manifest file corresponding to an associated media asset (Shah: [Abstract]), and the modified manifest file can be stored locally in a memory of the media optimizer system 18, such that the modified manifest file can include the predefined bitrates from the original manifest file 20, as well as each added bitrate (Shah: ¶ [0021]).

Regarding Claim 3,
Claim 3 is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. Zaw further discloses wherein obtaining the manifest comprises obtaining the manifest from a Manifest Delivery Function, MDF, that generates the manifest in response to receiving, from the user, the request for the streaming content (Zaw: ¶ [0042] when a user submits a request for a piece of content or service of a particular CDN customer).
However, it is noted that Zaw does not explicitly disclose wherein obtaining the manifest comprises obtaining the manifest from a Manifest Delivery Function, MDF, that generates the manifest in response to receiving from the user a request for the streaming content.
However, Shah further discloses system includes a media optimizer that adaptively generates and transmits a modified manifest file (Shah: [Abstract]), generates and transmits a modified manifest file based on an original manifest file corresponding to an associated media asset from a content provider in response to a media content request from a client for the associated media asset…, transmit the modified manifest file to the client (i.e. Manifest Delivery) (Shah: ¶ [0008], also see ¶ [0016]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Shah in the teachings of Zaw. A person having ordinary skill in the art would have been motivated to do so to apply bitrate policies based on the extracted parameters to adaptively modify the original manifest file 20 (e.g., generate at least one additional bitrate)…, and at least one additional bitrate can provide a potentially more optimized bitrate for the delivery of the media asset 12 to the client 16 (Shah: ¶ [0020]).

Regarding Claim 4,
Claim 4 is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. Zaw further discloses determining or receiving information related to network conditions (Zaw: ¶ [0036] self-configuring firewall monitors the response of the systems and software receiving the simulated malicious traffic. If the response results in aberrant behavior, then the self-configuring firewall has detected a vulnerability), wherein the determining the first security policy for content streaming control is based also on the information related to network conditions (Zaw: ¶ [0038] Whenever the self-configuring firewall discovers a new vulnerability from active vulnerability detection, the self-configuring firewall maps the vulnerability to a firewall attack signature that detects the attack exploiting the vulnerability…, self-configuring firewall automatically adjusts its configuration to enable the attack signature and thereby block any traffic that harbors an attack attempting to exploit the vulnerability).

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. Zaw further discloses wherein updating the set of firewall rules comprises aggregating or reordering at least two rules within the set of firewall rules (Zaw: ¶ [0045] automatically enables and disables different firewall rules and policies for different customers depending on the software used in distributing the customers' content and services to end users…, rescans the customer software used in providing the content and services in order to determine if any signatures specified within that customer's firewall configuration should be enabled or disabled, ¶ [0047] For each CDN customer, the self-configuring firewall enables the attack signatures that protect against the CDN customer susceptible vulnerabilities).

Regarding Claim 6,
Claim 6 is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. Zaw further discloses wherein the updated set of firewall rules comprises a rule for detecting a malformed request and for identifying the malformed request as invalid (Zaw: [Abstract] self-configuring firewall enables the attack signatures which in tum allow the firewall to detect traffic containing attacks directed to exploiting the vulnerabilities, ¶ [0042] when a user submits a request for a piece of content or service of a particular CDN customer, the self-configuring PoP firewall receiving that request retrieves the particular CDN customer's firewall configuration and screens the request according to the signatures enabled within the particular CDN customer's firewall configuration, ¶ [0045]).

Regarding Claim 11,
Claim 11 is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. Zaw further discloses upon validation of the request for streaming content, forwarding the request to a network entity for receiving requests for streaming content (Zaw: ¶ [0040] CDN operates multiple points-of-presence (PoPs) from which content and services of different customers are distributed to end users…, distributing requested content and services from the PoP that is closest to a requesting end user. The CDN customers include content providers and service providers that rely on the CDN for the infrastructure to distribute their content and services,  ¶ [0042] when a user submits a request for a piece of content or service of a particular CDN customer…, retrieves the particular CDN customer's firewall configuration and screens the request according to the signatures enabled within the particular CDN customer's firewall configuration).

Regarding Claim 12,
Claim 12 is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. Zaw further discloses upon failure to validate the request for streaming content, not forwarding the request to a network entity for receiving requests for streaming content (Zaw: ¶ [0038] Whenever the self-configuring firewall discovers a new vulnerability from active vulnerability detection, the self-configuring firewall maps the vulnerability to a firewall attack signature that detects the attack exploiting the vulnerability. The self-configuring firewall automatically adjusts its configuration to enable the attack signature and thereby block any traffic that harbors an attack attempting to exploit the vulnerability, ¶ [0042] when a user submits a request for a piece of content or service of a particular CDN customer…, retrieves the particular CDN customer's firewall configuration and screens the request according to the signatures enabled within the particular CDN customer's firewall configuration).

Regarding Claim 13,
Claim 13 is dependent on Claim 11, and the combination of Zaw and Shah discloses all the limitations of Claim 11. Zaw further discloses wherein the network entity for receiving requests for streaming content comprises a Video on Demand, VoD, Delivery Function, VDF (Zaw: ¶ [0042] when a user submits a request for a piece of content or service of a particular CDN customer, ¶ [0044] each content or service offered from a CDN PoP…, For example, video content served, ¶ [0014] the self-configuring firewall is a software module that implements traditional firewall functionality as well as the self-configuring functionality described herein on a server or machine providing other functionality or services, ¶ [0041] a special purposed module that runs on each of the PoP servers).
It is also noted, Shah further discloses the policy manager 26 includes a parameter extractor 30 that is configured to extract the parameters associated with the media content request REQ…, parameters can include data specifying one or more of a network access type (e.g., a mobile network access type, such as a 2.5G, 3G, 4G, or Wi-Fi network, or directly connected to a digital subscriber line), an adaptive bitrate type (e.g., Adobe HDS, Apple HLS, Microsoft Smooth Streaming (HSS), or a variety of other types), type of data optimization desired (e.g., online/dynamic/on-the-fly and/or offline/prepositioned)… (Shah: ¶ [0018]). 

Regarding Claim 14,
Claim 14  is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. Zaw further discloses wherein the network node within the CDN comprises an edge delivery node (Zaw: ¶ [0040] CDN optimizes the delivery of customer content and services in various ways, including  distributing requested content and services from the PoP that is closest to a requesting end user, ¶ [0041] Each PoP includes multiple servers hosting and distributing the customer content and services. The CDN WAF is formed by deploying one or more instances of the self-configuring firewall of some embodiments within each PoP).

Regarding Claim 15,
Claim 15 is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. Zaw further discloses wherein the CDN supports at least one of: the Hypertext Transfer Protocol, HTTP, Smooth Streaming, HSS, protocol; the Dynamic Adaptive Streaming over HTTP, DASH, protocol; and the HTTP Live Streaming, HLS, protocol (Zaw: ¶ [0044] each content or service offered from a CDN PoP, the self-configuring firewall determines the software that executes in order to provide the content or service…, video content served using a particular version of Adobe®'s Flash Media software may have different vulnerabilities than video content that is served using a particular version of Microsoft®'s Smooth Streaming software).

Regarding Claim 16,
Zaw discloses a network node for automatic provisioning of security policies for content streaming control within a Content Delivery Network, CDN, that supports at least one streaming media protocol (Zaw: ¶ [0039] self-configuring firewall is adapted for distributed platforms with the self-configuring firewall protecting multiple content providers or service providers from attack…, implementing the self-configuring firewall as part of a distributed firewall service, such as a web application firewall (WAF) offered by a content delivery network (CDN), ¶ [0044] video content served using a particular version of Adobe®'s Flash Media software …,video content that is served using a particular version of Microsoft®'s Smooth Streaming software, ¶ [0049]), the network node comprising a network interface and processing circuitry configured to (Zaw: ¶ [0039] self-configuring firewall, ¶ [0049] Computer system 500 includes a bus 505, a processor 510, a system memory 515, a read-only memory 520, a permanent storage device 525, input devices 530, and output devices 535, ¶ [0054] bus 505 also couples computer 500 to a network 565 through a network adapter (not shown)…, the computer can be a part of a network of computers (such as a local area network ("LAN"), a wide area network ("WAN"), or an Intranet, or a network of networks, such as the Internet)) and discloses all the limitations of Claim 16, in combination with Shah, as discussed in Claim 1. Therefore, Claim 16 is rejected using the same rationales.

Regarding Claim 17,
Claim 17 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. The combination of Zaw and Shah discloses all the limitations of Claim 17  as discussed in Claim 2. Therefore, Claim 17 is rejected using the same rationales as discussed in Claim 2.

Regarding Claim 18,
Claim 18 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. Zaw further discloses wherein obtaining the manifest comprises obtaining a manifest from a Manifest Delivery Function, MDF, that generates the manifest in response to receiving, from the user, the request for the streaming content (Zaw: ¶ [0042] when a user submits a request for a piece of content or service of a particular CDN customer), wherein the MDF is comprised in the CDN.
However, it is noted that Zaw does not explicitly disclose wherein obtaining the manifest comprises obtaining the manifest from a Manifest Delivery Function, MDF, that generates the manifest in response to receiving from the user a request for the streaming content, wherein the MDF is comprised in the CDN.
However, Shah further discloses system includes a media optimizer that adaptively generates and transmits a modified manifest file (Shah: [Abstract]), and generates and transmits a modified manifest file based on an original manifest file corresponding to an associated media asset from a content provider in response to a media content request from a client for the associated media asset…, transmit the modified manifest file to the client (i.e. Manifest Delivery)…, (Shah: ¶ [0008]), network system 10 can be implemented for delivering a media asset 12 that can be hosted at a resource location managed by a content provider 14 to a client 16 that is operated by a user (Shah: ¶ [0011]), network system 10 also includes a media optimizer system 18 that can be associated with or otherwise work in conjunction with a web service provider 22 (e.g., an Internet service provider (ISP)) (i.e. comprised within CDN) (Shah: ¶ [0013]), the media optimizer system 18 can be configured to transmit a modified manifest file, demonstrated in the example of FIG. 1 as a signal MMF, to the client 16 in response to the media content request REQ…, media optimizer can adaptively generate the modified manifest file based on the original manifest file 20 for the requested media asset (Shah: ¶ [0014], also see ¶ [0015]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah in the teachings of Zaw. A person having ordinary skill in the art would have been motivated to do so to apply bitrate policies based on the extracted parameters to adaptively modify the original manifest file 20 (e.g.,
generate at least one additional bitrate)…, and at least one additional bitrate can provide a potentially more optimized bitrate for the delivery of the media asset 12 to the client 16 (Shah: ¶ [0020]).

Regarding Claim 19,
Claim 19 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. The combination of Zaw and Shah discloses all the limitations of Claim 19  as discussed in Claim 4. Therefore, Claim 19 is rejected using the same rationales as discussed in Claim 4.

Regarding Claim 20,
Claim 20 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. The combination of Zaw and Shah discloses all the limitations of Claim 20  as discussed in Claim 5. Therefore, Claim 20 is rejected using the same rationales as discussed in Claim 5.

Regarding Claim 21,
Claim 21 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. The combination of Zaw and Shah discloses all the limitations of Claim 21  as discussed in Claim 6. Therefore, Claim 21 is rejected using the same rationales as discussed in Claim 6.

Regarding Claim 26,
Claim 26 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. The combination of Zaw and Shah discloses all the limitations of Claim 26  as discussed in Claim 11. Therefore, Claim 26 is rejected using the same rationales as discussed in Claim 11.

Regarding Claim 27,
Claim 27 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. The combination of Zaw and Shah discloses all the limitations of Claim 27  as discussed in Claim 12. Therefore, Claim 27 is rejected using the same rationales as discussed in Claim 12.

Regarding Claim 28,
Claim 28 is dependent on Claim 26, and the combination of Zaw and Shah discloses all the limitations of Claim 26. The combination of Zaw and Shah discloses all the limitations of Claim 28 as discussed in Claim 13. Therefore, Claim 28 is rejected using the same rationales as discussed in Claim 13.

Regarding Claim 29,
Claim 29 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. The combination of Zaw and Shah discloses all the limitations of Claim 29 as discussed in Claim 14. Therefore, Claim 29 is rejected using the same rationales as discussed in Claim 14.

Regarding Claim 30,
Claim 30 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. Zaw further discloses wherein the network node comprises: 
a Web Application Firewall for Content Delivery Networks Orchestrator, WCO, for determining the first security policy for content streaming control based on the identified user and requested streaming content (Zaw: ¶ [0014] the self-configuring firewall is a software module that implements traditional firewall functionality as well as the self-configuring functionality
described herein on a server or machine providing other functionality or services, ¶ [0042] customer firewall configuration specifies a specific set of protections desired by the CDN customer. Each particular customer firewall configuration involves enabling and disabling different sets of attack signatures on the self-configuring firewall when content or services of the particular customer are implicated, ¶ [0045] self-configuring firewall automatically enables and disables different firewall rules and policies for different customers depending on the software used in distributing the customers' content and services to end users. When automatically enabling and disabling the attack signatures, the self-configuring firewall may add to or create a new customer firewall configuration, ¶ [0041] special purposed module that runs on each of the PoP servers, with the module on each server screening any
messaging that is directed to that server, ¶ [0029]); and 
a Web Application Firewall for Content Delivery Networks, WAF-CDN, for applying the updated set of firewall rules to validate requests for streaming content, wherein the CDN provisioner is comprised in the CDN (Zaw: ¶ [0014] the self-configuring firewall is a software module that implements traditional firewall functionality as well as the self-configuring functionality described herein on a server or machine providing other functionality or services, ¶ [0041] Each PoP includes multiple servers hosting and distributing the customer content and services. The CDN WAF is formed by deploying one or more instances of the self-configuring firewall of some embodiments within each PoP…, CDN WAF, by operation of the self-configuring firewall, protects the PoP servers and the customer content or services running on the PoP servers from attack at each location where the content or services are available, ¶ [0042] customer firewall configuration specifies a specific set of protections desired by the CDN customer. Each particular customer firewall configuration involves enabling and disabling different sets of attack signatures on the self-configuring firewall when content or services of the particular customer are implicated, ¶ [0044]).
However, Zaw does not explicitly disclose a CDN provisioner for obtaining the manifest, identifying the user, and identifying the streaming content requested by the user; and
a Web Application Firewall for Content Delivery Networks, WAF-CDN, for applying the updated set of firewall rules to validate requests for streaming content, wherein the CDN provisioner is comprised in the CDN.
However, Shah further discloses system includes a media optimizer that adaptively generates and transmits a modified manifest file (Shah: [Abstract]), in response to receiving the media content request REQ, the media optimizer system 18 transmits a request…, to the content provider 14 to access the original manifest file 20 associated with the respective media asset 12 that is identified in the media content request REQ (Shah: ¶ [0016]), the policy manager 26 includes a parameter extractor 30 that is configured to extract the parameters associated with the media content request REQ (Shah: ¶ [0018]), and the media optimizer system 18 is demonstrated as providing a parameter request P_RQ to the service provider 22, such as including the media content request REQ or data associated with the media content request REQ, such as data that identifies the client 16 (Shah: ¶ [0019], also see ¶ [0030]), network system 10 can be implemented for delivering a media asset 12 that can be hosted at a resource location managed by a content provider 14 to a client 16 that is operated by a user (Shah: ¶ [0011]), network system 10 also includes a media optimizer system 18 that can be associated with or otherwise work in conjunction with a web service provider 22 (e.g., an Internet service provider (ISP)) (i.e. comprised within CDN)…, media optimizer
system 18 can be configured to receive a media content request REQ from the client 16 and to provide the requested media asset 12 to the client 16 via the network 17 (Shah: ¶ [0013]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah in the teachings of Zaw. A person having ordinary skill in the art would have been motivated to do so to apply bitrate policies based on the extracted parameters to adaptively modify the original manifest file 20 (e.g.,
generate at least one additional bitrate)…, and at least one additional bitrate can provide a potentially more optimized bitrate for the delivery of the media asset 12 to the client 16 (Shah: ¶ [0020]).

Regarding Claim 31,
Claim 31 is dependent on Claim 30, and the combination of Zaw and Shah discloses all the limitations of Claim 30. However, Zaw does not explicitly disclose wherein the CDN provisioner obtains the manifest by receiving or intercepting the manifest file for the streaming content requested by the user.
However, Shah further discloses in response to receiving the media content request REQ, the media optimizer system 18 transmits a request…, to the content provider 14 to access the original manifest file 20 associated with the respective media asset 12 that is identified in the media content request REQ (Shah: ¶ [0016]), and in response to the media optimizer system 18 receiving the original manifest file 20, is configured to extract parameters associated with the media content request REQ and/or data associated with the client 16 and to apply bitrate policies based on the extracted parameters to adaptively modify the bitrates in the original manifest file 20 to generate the modified manifest file (Shah: ¶ [0017], also see ¶ [0031]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah in the teachings of Zaw. A person having ordinary skill in the art would have been motivated to do so to apply bitrate policies based on the extracted parameters to adaptively modify the original manifest file 20 (e.g.,
generate at least one additional bitrate)…, and at least one additional bitrate can provide a potentially more optimized bitrate for the delivery of the media asset 12 to the client 16 (Shah: ¶ [0020]).

Regarding Claim 32,
Claim 32 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. However, Zaw does not explicitly disclose a Manifest Delivery Function, MDF, for receiving from the user a request for a streaming content manifest and providing to the user the manifest file for the streaming content requested by the user, wherein the MDF is comprised in the CDN.
However, Shah further discloses system includes a media optimizer that adaptively generates and transmits a modified manifest file (Shah: [Abstract]), in response to receiving the media content request REQ, the media optimizer system 18 transmits a request…, to the content provider 14 to access the original manifest file 20 associated with the respective media asset 12 that is identified in the media content request REQ (i.e. MDF, for receiving from a user a request…) (Shah: ¶ [0016]), and generates and transmits a modified manifest file based on an original manifest file corresponding to an associated media asset from a content provider in response to a media content request from a client for the associated media asset…, transmit the modified manifest file to the client (i.e. providing the manifest) (Shah: ¶ [0008]), network system 10 can be implemented for delivering a media asset 12 that can be hosted at a resource location managed by a content provider 14 to a client 16 that is operated by a user (Shah: ¶ [0011]), network system 10 also includes a media optimizer system 18 that can be associated with or otherwise work in conjunction with a web service provider 22 (e.g., an Internet service provider (ISP)) (i.e. comprised within CDN) (Shah: ¶ [0013]), the media optimizer system 18 can be configured to transmit a modified manifest file, demonstrated in the example of FIG. 1 as a signal MMF, to the client 16 in response to the media content request REQ…, media optimizer can adaptively generate the modified manifest file based on the original manifest file 20 for the requested media asset (Shah: ¶ [0014], also see ¶ [0015]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah in the teachings of Zaw. A person having ordinary skill in the art would have been motivated to do so to apply bitrate policies based on the extracted parameters to adaptively modify the original manifest file 20 (e.g.,
generate at least one additional bitrate)…, and at least one additional bitrate can provide a potentially more optimized bitrate for the delivery of the media asset 12 to the client 16 (Shah: ¶ [0020]).

Regarding Claim 33,
Claim 33 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. Zaw disclose a Web Application Firewall for Manifest Delivery Functions, WAF-MDF, for validating requests for streaming content manifests and forwarding valid requests for streaming content manifests to the MDF (Zaw: ¶ [0040] CDN operates multiple points-of-presence (PoPs) from which content and services of different customers are distributed to end users…, distributing requested content and services from the PoP that is closest to a requesting end user. The CDN customers include content providers and service providers that rely on the CDN for the infrastructure to distribute their content and services,  ¶ [0042] when a user submits a request for a piece of content or service of a particular CDN customer…, retrieves the particular CDN customer's firewall configuration and screens the request according to the signatures enabled within the particular CDN customer's firewall configuration, ¶ [0014]).
However, Zaw does not explicitly discloses a Web Application Firewall for Manifest Delivery Functions, WAF-MDF, for validating requests for streaming content manifests and forwarding valid requests for streaming content manifests to the MDF.
However, Shah further discloses system includes a media optimizer that adaptively generates and transmits a modified manifest file (Shah: [Abstract], see also ¶¶[0008, 0021, 0024]), a media content request (e.g., the media content request REQ) from a client (e.g., the client 16) for delivery of a media asset ( e.g., the media asset 12) from a content provider ( e.g., the content provider 14) is processed…, original manifest file ( e.g., the original manifest file 20) comprising a plurality of bitrates associated with delivery of the media asset is received from the content provider (Shah: ¶ [0046]), and modified manifest file ( e.g., the modified manifest file MMF generated by the manifest file modification engine 112) is generated that includes the at least one additional bitrate. At 164, the modified manifest file is transmitted to the client for selection by the client of a bitrate associated with delivery of the associated media asset requested from the content provider (Shah: ¶ [0047]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Shah in the teachings of Zaw. A person having ordinary skill in the art would have been motivated to do so to apply bitrate policies based on the extracted parameters to adaptively modify the original manifest file 20 (e.g., generate at least one additional bitrate)…, and at least one additional bitrate can provide a potentially more optimized bitrate for the delivery of the media asset 12 to the client 16 (Shah: ¶ [0020]).

Regarding Claim 34,
Claim 34 is dependent on Claim 30, and the combination of Zaw and Shah discloses all the limitations of Claim 30.  Zaw discloses a Video on Demand, VoD, Delivery Function, VDF, for providing streaming content in response to receiving validated requests for streaming content from the WAF-CDN, wherein the VDF is comprised in the CDN (Zaw: ¶ [0040] CDN operates multiple points-of-presence (PoPs) from which content and services of different customers are distributed to end users…, distributing requested content and services from the PoP that is closest to a requesting end user. The CDN customers include content providers and service providers that rely on the CDN for the infrastructure to distribute their content and services,  ¶ [0042] when a user submits a request for a piece of content or service of a particular CDN customer…, retrieves the particular CDN customer's firewall configuration and screens the request according to the signatures enabled within the particular CDN customer's firewall configuration, ¶ [0044] each content or service offered from a CDN PoP…, For example, video content served, ¶ [0041] Each PoP includes multiple servers hosting and distributing the customer content and services…, CDN WAF).
It is also noted, Shah further discloses the policy manager 26 includes a parameter extractor 30 that is configured to extract the parameters associated with the media content request REQ…, parameters can include data specifying …, an adaptive bitrate type (e.g., Adobe HDS, Apple HLS, Microsoft Smooth Streaming (HSS), or a variety of other types), type of data optimization desired (e.g., online/dynamic/on-the-fly and/or offline/prepositioned) (Shah: ¶ [0018]), media asset 12 can include audio content, video content, audio and video content, as well as any other type of information that can digitized and stored in a given format that can be accessible by the client 16 (Shah: ¶ [0011]), network system 10 also includes a media optimizer system 18 that can be associated with or otherwise work in conjunction with a web service provider 22 (e.g., an Internet service provider (ISP)) (Shah: ¶ [0013]), and delivery of the media asset 12 from the media optimizer system 18 to the client 16, demonstrated as MEDIA2 (Shah: ¶ [0025]).

Regarding Claim 35,
Claim 35 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. Zaw further discloses a rules database for storing and maintaining the security policies for content streaming control (Zaw: ¶ [0017] As new software vulnerability is discovered, the vulnerability along with the affected software and software version are entered to the database…, database is centrally managed so that the self-configuring firewall can obtain an updated local copy of the database on a periodic basis (e.g., daily or hourly), ¶¶ [0031, 0044]).

Regarding Claim 36,
Claim 36 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. The combination of Zaw and Shah discloses all the limitations of Claim 36  as discussed in Claim 15. Therefore, Claim 36 is rejected using the same rationales as discussed in Claim 15.

13.	Claims 7-8 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zaw ( US 2017/0034199 A1, hereinafter Zaw) [As disclosed in IDS] in view of Shah et al. (US 2015/0201042 A1, hereinafter Shah) [As disclosed in IDS] and further in view of Huang et al. (US 2017/0034170 Al, hereinafter Huang).

Regarding Claim 7,
Claim 7 is dependent on Claim 1, and the combination of Zaw and Shah discloses all the limitations of Claim 1. However, the combination of Zaw and Shah does not explicitly disclose wherein the updated set of firewall rules comprises a rule for validating the request for streaming content based on state information associated with the streaming content requested by the user.
However, Huang from the same field of endeavor as the claimed invention discloses Toll-free service device 230 may include one or more devices capable of receiving, processing, storing,
generating, providing, and/or routing information related to toll-free services. For example, toll-free service device 230 may include a computing device, such as a server (e.g., an authentication server, a firewall, etc.), (Huang: ¶ [0021]), and user device 210 requests a segment of the video using the resource identifier and the signature…, toll-free service device 230 identifies the resource identifier as being associated with a toll-free data service by using the signature (Huang: ¶ [0082], also see ¶ [0066]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Huang in the teachings of Zaw. A person having ordinary skill in the art would have been motivated to do so to make the process of tracking network data usage of streaming media content less burdensome by implementing toll-free access to streaming media content using a signature…, and use of the signature may reduce traffic and improve efficiency when compared to the process of converting each resource identifier, associated with the streaming media content, into a toll-free resource identifier (Huang : ¶ [0013]).

Regarding Claim 8,
Claim 8 is dependent on Claim 7, and the combination of Zaw, Shah and Huang discloses all the limitations of Claim 7. However, Zaw does not explicitly disclose wherein the state information associated with the streaming content requested by the user comprises at least one of: information contained within the request for streaming content; and information associated with the request for streaming content but not contained within the request for streaming content.
It is noted Shah further discloses the parameters associated with the media content request REQ…, parameters can include data specifying one or more of a network access type (e.g., a mobile network access type, such as a 2.5G, 3G, 4G, or Wi-Fi network, or directly connected to a digital subscriber line), an adaptive bitrate type…,or a variety of other types), type of data optimization desired (e.g., online/dynamic/on-the-fly and/or offline/prepositioned)…(Shah: ¶ [0018], also see ¶ [0017]), and the media content request REQ can specify parameters and characteristics that are specific to the client 16 requesting the media asset 12 (Shah: ¶ [0013]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shah in the teachings of Zaw. A person having ordinary skill in the art would have been motivated to do so to apply bitrate policies based on the extracted parameters to adaptively modify the original manifest file 20 (e.g., generate at least one additional bitrate)…, and at least one additional bitrate can provide a potentially more optimized bitrate for the delivery of the media asset 12 to the client 16 (Shah: ¶ [0020]).
However, the combination of Zaw and Shah does not explicitly disclose validating the request for streaming content based on the state information associated with the streaming content requested by the user comprises at least one of: information contained within the request for streaming content; and information associated with the request for streaming content but not contained within the request for streaming content.
However, Huang further discloses the toll-free service device 230 may include a computing device, such as a server (e.g., an authentication server, a firewall, etc.), (Huang: ¶ [0021]), toll-free service device 230 may verify that the signature is associated with the resource identifier before granting user device 210 toll-free access…, Additionally, or alternatively, toll free service device 230 may verify that the validation time period associated with the signature is not expired before
granting user device 210 toll-free access (Huang: ¶ [0066]) and user device 210 requests a segment of the video using the resource identifier and the signature…, toll-free service device 230 identifies the resource identifier as being associated with a toll-free data service by using the signature (Huang: ¶ [0082]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Huang in the teachings of Zaw and Shah. A person having ordinary skill in the art would have been motivated to do so to make the process of tracking network data usage of streaming media content less burdensome by implementing toll-free access to streaming media content using a signature…, and use of the signature may reduce traffic and improve efficiency when compared to the process of converting each resource identifier, associated with the streaming media content, into a toll-free resource identifier (Huang : ¶ [0013]).

Regarding Claim 22,
Claim 22 is dependent on Claim 16, and the combination of Zaw and Shah discloses all the limitations of Claim 16. The combination of Zaw, Shah and Huang discloses all the limitations of Claim 22 as discussed in Claim 7. Therefore, Claim 22 is rejected using the same rationales as discussed in Claim 7.

Regarding Claim 23,
Claim 23 is dependent on Claim 22, and the combination of Zaw, Shah and Huang discloses all the limitations of Claim 22. The combination of Zaw, Shah and Huang discloses all the limitations of Claim 23 as discussed in Claim 8. Therefore, Claim 23 is rejected using the same rationales as discussed in Claim 8.

14.	Claims 9-10 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zaw ( US 2017/0034199 A1, hereinafter Zaw) [As disclosed in IDS] in view of Shah et al. (US 2015/0201042 A1, hereinafter Shah) [As disclosed in IDS] in view of Huang et al. (US 2017/0034170 Al, hereinafter Huang), and further in view of Corbett (US 2014/0304359 A1, hereinafter Corbett).

Regarding Claim 9,
Claim 9 is dependent on Claim 7, and the combination of Zaw, Shah and Huang discloses all the limitations of Claim 7. However, the combination of Zaw, Shah and Huang does not explicitly disclose wherein the rule for validating the request for streaming content based on state information associated with the streaming content requested by the user comprises a rule for identifying the request as invalid based on a number of times that the request has been repeated.
However, Corbett from the same field of endeavor as the claimed invention discloses plurality of requests are received from a client, each request of the plurality of requests having assigned a unique sequence number (Corbett: [Abstract]), where the responder initializes the
current sequence number…, The responder then receives a request in step 920. In step 925, the responder determines if the sequence number of the request is within an acceptable range. The acceptable range is illustratively the window size. For example, if the window size is 10 and the current sequence number is 70, only those messages with sequence numbers 70-79 are within the window. If so, the responder then, in step 930 determines whether the request sequence number has already been utilized. If the answer is negative for step 925 or yes for step 930, the responder branches to step 935 and returns a rejection message (Corbett: ¶ [0087], also see Fig. 9A—Steps 930, 935).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Corbett in the teachings of Zaw, Shah and Huang. A person having ordinary skill in the art would have been motivated to do so to provides flow and congestion control, limiting the number of outstanding requests in the channel (Corbett: ¶ [0013]), and prevents reexecution of replayed or duplicated requests, and allows the detection of lost requests in a session (Corbett: ¶ [0070]).

Regarding Claim 10,
Claim 10 is dependent on Claim 7, and the combination of Zaw, Shah and Huang discloses all the limitations of Claim 7. However, the combination of Zaw, Shah and Huang does not explicitly disclose wherein the rule for validating the request for streaming content based on state information associated with the streaming content requested by the user comprises a rule for identifying the request as invalid based on an order in which the request has been issued relative to other requests.
However, Corbett further discloses plurality of requests are received from a client, each request of the plurality of requests having assigned a unique sequence number (Corbett: [Abstract]), where the responder initializes the current sequence number…, The responder then receives a request in step 920. In step 925, the responder determines if the sequence number of the request is within an acceptable range. The acceptable range is illustratively the window size. For example, if the window size is 10 and the current sequence number is 70, only those messages with sequence numbers 70-79 are within the window. If so, the responder then, in step 930 determines whether the request sequence number has already been utilized. If the answer is negative for step 925 or yes for step 930, the responder branches to step 935 and returns a rejection message (Corbett: ¶ [0087], also see Fig. 9A—Steps 925, 935).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Corbett in the teachings of Zaw, Shah and Huang. A person having ordinary skill in the art would have been motivated to do so to provides flow and congestion control, limiting the number of outstanding requests in the channel (Corbett: ¶ [0013]), and prevents reexecution of replayed or duplicated requests, and allows the detection of lost requests in a session (Corbett: ¶ [0070]).

Regarding Claims 24-25,
Claims 24-25 is dependent on Claim 22, and the combination of Zaw, Shah and Huang discloses all the limitations of Claim 22. The combination of Zaw, Shah, Huang and Corbett discloses all the limitations of Claims 24-25 as discussed in Claims 9-10. Therefore, Claims 24-25 are rejected using the same rationales as discussed in Claims 9-10.

Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10270878-B1
US-20160182454-A1
US-20170187768-A1
US-20080289026-A1
US-20140344452-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on M-F 9:45am - 6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494